DETAILED ACTION
	This office action is in response to applicant’s response filed 3/10/22. Claims 1-20 are pending with claims 1 and 11 in independent form.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: An exercise device, wherein the exercise device is comprised of: a display device; at least one of an accelerometer configured to track activity and an embedded bio- metric monitoring sensor; wireless communication circuitry, wherein the wireless communication circuitry is configured to establish a wireless communications link with a mobile device; at least one processor with software, wherein the processor is associated with a memory device and wherein the processor is in signal communication with the display device and the wireless communication circuitry; the memory device, wherein the memory device is configured to store wireless pairing information associated with the wireless communication circuitry; wherein the processor software is configured to; obtain, from the memory device, the wireless pairing information associated with the wireless communication circuitry, generate a color coded digital scannable media image responsive to the wireless pairing information, control the display device, wherein the display device is configured to display the color coded digital scannable media, and establish, via the wireless communication circuitry, the wireless communications link with the mobile device responsive to the mobile device scanning and decoding the color coded displayed digital scannable media generate at least one of activity tracking information and bio- metric information, and 2DOCKET NO.: MCK-0012-CONT-3PATENT Application No.: 17/181,423 Office Action Dated: September 10, 2021 communicate, via the wireless communications link, at least one of the activity tracking information and the bio-metric information to the mobile device. With respect to claim 11 and all its dependencies, A method for establishing a communications link between an exercise device and a mobile device, the method comprising: storing, by a memory device associated with the exercise device, wireless pairing information associated with wireless communication circuitry disposed within the exercise machine, receiving, by a processor associated with the exercise device, the wireless pairing information associated with the wireless communication circuitry from the memory device,4DOCKET NO.: MCK-0012-CONT-3PATENT Application No.: 17/181,423 generating, by the processor associated with the exercise device, a color coded digital scannable media responsive to the wireless pairing information, displaying, by a display device associated with the exercise device, the color coded digital scannable media, scanning, by the mobile device, the color coded digital scannable media, processing, by the mobile device, the color coded digital scannable media, and establishing, by the mobile device, a wireless communications link with the exercise device responsive to the mobile device processing the color coded digital scannable media, generating, by the exercise device processor, at least one of activity information and bio-metric information, wherein the at least one of the activity information and bio- metric information is stored in the memory device associated with the exercise device, and communicating, via the wireless communications link, at least one of the activity tracking information and the bio-metric information to the mobile device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH